DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 14 January 2020. 
Claims 1-7 are currently pending and being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tip end, notification unit, maintenance operation part, splittable driver must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 5, recites “the driver is configured to be splittable in a longitudinal direction, and only a part on a tip end side can be replaced.” It is unclear, how the driver would be split in the longitudinal direction because looking at the driver it would be along the long side of the driver, but the specification says it would be so just the tip part of the driver could be replaced. How is this tip attached to the rest of the driver? Wouldn’t you still have to replace the whole driver? Additionally, this is not illustrated in the drawings or further explained how the driver can be splittable and 
In regards to Claim 7, recites “a maintenance operation part which is configured to switch the standby position of the plunger from the usual standby position to the standby position for maintenance.” Is this a mechanical switch or a controller, what is it and how does it perform the function of switching it between the two positions? Examiner will interpret it as anything that can change it between two positions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasutomi (US 2019/0168366).

In regards to Claim 1, Yasutomi teaches a striking tool (driver 10) comprising:
a driver (driver blade 25) which is provided to be slidable toward an ejecting port (injection path 36) provided in a tip end (nose portion 35) of the striking tool so as to strike out a fastener from the ejecting port (¶[0050]);
a plunger (piston 24) to which the driver is coupled (¶[0040]);
(pressure chamber 13) which is configured to urge the plunger toward the ejecting port (¶[0040]-[0041]); and
a drive mechanism (power conversion mechanism 14) which is configured to move the plunger to accumulate urging force in the plunger urging member (¶[0037]), wherein
a standby position (standby position ¶[0060]) of the plunger before striking out the fastener (“the piston 24 stops at the standby position between the bottom dead center and the top dead center. When the piston 24 is stopped in the standby position, the tip 25A of the driver blade 25 is located between the head 58A of the nail 58 and the tip 35A of the nose portion 35 in the direction of the center line A1.” ¶[0060]) can be switched between a usual standby position and a standby position for maintenance closer to the ejecting port than the usual standby position (“In step S21, the controller 63 stops the impactor 12 at the standby position. That is, the piston 24 is in the standby position. When the air refilling button 71 is turned on in step S22, the controller 63 displays on the display 95 that the maintenance mode has been selected.” ¶[0104]).

In regards to Claim 6, Yasutomi teaches the striking tool according to Claim 1, further comprising a notification unit which is configured to notify that the plunger is located in the standby position for maintenance (“In the driver 10, a display 95 is provided to the housing 11, and the display 95 includes a LCD display and a lamp. The display 95 is connected to the controller 63 and configured to display the use mode of the driver 10” ¶[0058]).

In regards to Claim 7, Yasutomi teaches the striking tool according to Claim 1, further comprising a maintenance operation part which is configured to switch the standby position of the plunger from the usual standby position to the standby position for maintenance (“In step S21, the controller 63 stops the impactor 12 at the standby position. That is, the piston 24 is in the standby position. When the air refilling button 71 is turned on in step S22, the controller 63 displays on the display 95 that the maintenance mode has been selected. In step S23, the operator applies an operation force to the trigger 66 and presses the push lever 68 against the object material 70. When the controller 63 detects that the trigger switch 67 has been turned on and the push switch 69 has been turned on, the electric motor 15 is stopped after the forward rotation of the electric motor 15 at a predetermined angle in step S24.” ¶[0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutomi (US 2019/0168366) in view of Miyashita (US 2017/0129085).

In regards to Claim 2, Yasutomi teaches the striking tool according to Claim 1.
Yasutomi does not expressly teach a housing of the striking tool is configured by combining left and right split pieces.
However, Miyashita teaches a housing of the striking tool is configured by combining left and right split pieces (“The main body housing 11, the motor housing 20, the grip 30, and the housing of the battery-attaching portion 51 may be configured such that a left and right half -split housing thereof, each of which is integrally formed by resin, is joined together by a plurality of fixing screws 25.” ¶[0085]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Yasutomi, by having a splittable housing, as taught by Miyashita, so if the tool ever needed internal parts serviced it can be easily opened up and worked on. 

In regards to Claim 3, Yasutomi teaches the striking tool according to Claim 1.
Yasutomi does not expressly disclose 

    PNG
    media_image1.png
    490
    604
    media_image1.png
    Greyscale
However, Miyashita teaches a front surface of a housing of the striking tool is formed with a notched shape in a position facing the driver, and is detachably mounted with a cover (nose 2; annotated Fig. 4) configured to cover the notched shape (see annotated Fig. 4 showing at least one notched shape is covered by the nose 2), and 
(nose 2 is attached via screws, therefore detachable) in a state in which the plunger is located in the standby position for maintenance, the notched shape exposes a coupling place of the driver and the plunger (see Fig. 2 showing the coupling place between driver 3 and striking spring 17).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Yasutomi, by having detachably mounted cover, as taught by Miyashita, so if the tool ever needed internal parts serviced it can be easily opened up and worked on. 

In regards to Claim 4, Yasutomi as modified by Miyashita teaches the striking tool according to Claim 3, wherein
the cover (Yasutomi: 2) has a driver guide function of guiding sliding of the driver (“the driver 3 may advance through the driving passage of the nose 2. During the advancement of the driver 3 through the driving passage of the nose 2, one driven member T may be driven into the driven material (workpiece) W by the driver 3.” ¶[0060]).

In regards to Claim 5, Yasutomi teaches the striking tool according to Claim 1.
Yasutomi does not expressly teach the driver can be replaced.
However, Miyashita teaches the driver can be replaced (see Fig. 3 showing that the driver 3 is attached via a screw, therefore is replaceable).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KATIE L GERTH/Examiner, Art Unit 3731

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731